Citation Nr: 1008323	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  04-36 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for mycosis fungiodes.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty in the Ohio Air National 
Guard and U.S. Air Force Reserve on the following dates:  
from November 15, 1976 to March 10, 1977; from December 28, 
1979 to September 15, 1985; from October 21, 1993 to January 
18, 1994; from October 16, 1995 to February 16, 1996; from 
April 1, 1996 to July 18, 1996; from March 3, 1997 to July 
19, 1997; from October 1, 1997 to March 26, 1998; from May 5, 
1998 to September 30, 1998; from November 10, 1998 to 
November 1, 1999; from May 12, 2000 to September 29, 2000; 
and from October 1, 2001 to April 18, 2002.  She also had 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) in those organizations until 
her retirement in July 2007.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the claim.  

The Board notes that it remanded a claim for entitlement to 
service connection for a skin disorder of the lower legs, to 
include mycosis fungiodes, in March 2006 and July 2009 for 
additional development and to address due process concerns.  
In a December 2009 rating decision, the RO granted service 
connection for dermatitis of the left mid-shin and assigned a 
noncompensable evaluation effective July 15, 2002.  

In light of the foregoing, and in light of the statements 
submitted by the Veteran following the issuance of that 
rating decision in which she contends that she has mycosis 
fungiodes, the Board has restyled the issue as reflected in 
the title page and will proceed accordingly.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran has mycosis fungiodes.  
CONCLUSION OF LAW

The criteria for service connection for mycosis fungiodes 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009)

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24); 38 C.F.R. § 3.6(a), (d) (2009).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the Reserves.  38 C.F.R. § 3.6(c) (2009).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.  

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376 - 77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir. Sept. 14, 
2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique 
and readily identifiable features.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Additionally, where symptoms are 
capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and receipt of 
medical treatment for such symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

The Veteran seeks service connection for mycosis fungiodes, 
which she contends was diagnosed by the Armed Forces 
Institute of Pathology (AFIP) during service in 1995.  See 
August 2002 VA Form 21-526.  The Veteran asserts that tissue 
samples (biopsies) have confirmed a diagnosis of mycosis 
fungiodes and that just because the condition on her skin was 
not present during VA appointments does not mean she does not 
have the disease.  See September 2004 VA Form 9.  

The Veteran's service treatment records reveal that she 
presented for treatment of a skin disorder of the shin in 
February 1989, June 1995, and August 1995.  A punch biopsy of 
the Veteran's left shin was conducted in November 1995.  The 
report included diagnoses of chronic inflammation and rule 
out (r/o) atypical lymphocytic infiltration.  The comment 
section indicated that the lesion appeared to be a chronic 
inflammatory process but some of the lymphocytes appeared 
mildly atypical such that an AFIP opinion would be obtained.  
See surgical pathology report.  

An AFIP consultation report on contributor material was 
obtained in December 1995.  The AFIP diagnosis rendered was 
atypical lymphoid infiltrate consistent with mycosis 
fungiodes.  The report indicated that the sections mounted on 
one submitted stained slide and additional slides prepared 
from the block were reviewed and showed features consistent 
with the interpretation of an atypical lymphoid infiltrate.  
The report further noted that the sections showed a band-like 
lymphoid infiltrate of the papillary dermis with fibrosis of 
the papillary dermis.  Many of the lymphoid cells had 
hyperchromatic convoluted nuclei.  Similar atypical lymphoid 
cells were scattered in the epidermis, many surrounded by 
clear halos and with no significant spongiosis.  These 
changes were consistent with mycosis fungiodes.  Clinical 
correlation and follow-up were advised.  See record from 
department of dermatopathology (emphasis added).  

An addendum to the December 1995 report was prepared in 
February 2000.  The report indicated that review of the 1995 
biopsy was prompted by a January 2000 letter from the 
Veteran.  It further indicated that as noted in the 1995 
report, a band-like infiltrate of lymphocytes was present in 
the papillary dermis and some fibrosis was present.  Many of 
the lymphocytes had hyperchromatic convoluted nuclei and some 
were present in the epidermis and were surrounded by clear 
halos.  Mild spongiosis was present in some foci.  Red blood 
cell extravasation was minimal in the area of lichenoid 
infiltration and a Ped's stain for iron was essentially 
negative making a lichenoid purpuric eruption unlikely in 
these sections.  The changes were thus quite worrisome for 
mycosis fungiodes and that still could not be ruled out.  An 
attempt was made to evaluate possible monoclonality.  The 
molecular studies were performed by the Division of Molecular 
Pathology on previously stained slides.  No dominant 
monoclonal band was observed on T cell receptor beta and 
gamma rearrangement assay.  Sensitivity: in internal 
validation studies, a monoclonal band was detected in 80 
percent of T cell lymphomas (N=146) and 8.7 percent of B cell 
lymphomas (N=229) in the TCR Gamma assay.  90 percent of T 
cell lymphomas yielded a monoclonal result in either the TCR 
Beta or Gamma assays (N=146).  Monoclonal bands were detected 
in 5 percent of reactive cases tested (N=76).  A monoclonal 
rearrangement did not necessarily indicate a neoplastic 
process lineage, and infidelity was occasionally observed.  
Despite the negative molecular studies, mycosis fungiodes 
remained in the differential diagnosis.  Close clinical 
follow-up with additional periodic biopsies may help further 
define this process.  We have had only this single biopsy 
from 1995 to evaluate and would urge additional biopsies if 
they have not already been obtained.  See id. (emphasis 
added).  

A punch biopsy of the skin on the Veteran's left leg was 
conducted in July 2000.  The clinical diagnosis and history 
included information of previous bx (biopsy) (1995) of 
atypical lymphoid infiltrate versus MF (mycosis fungiodes); 
please evaluate and refer to AFIP if necessary.  The pre-
operative diagnosis was rule out (r/o) mycosis fungiodes.  
The post-operative diagnosis was the same, as were operative 
findings.  In the comment section, it was noted that sections 
demonstrated laminated parakeratosis and basket weave 
orthokeratosis overlying an epidermis demonstrating focal 
mild spongiosis and focal vacuolar interface change.  In the 
dermis there was a superficial and mid dermal perivascular 
lymphoid infiltrate with extravasated erythrocytes.  
Significant lymphocytic atypia was not appreciated.  The 
findings were most in keeping with a chronic pigmented 
purpuric dermatitis.  As subtle examples of mycosis fungiodes 
had been reported, which histologically mimic pigmented 
purpuric eruptions, T-cell receptor gene rearrangement 
studies will be obtained in this case and an addendum report 
will follow.  A clinical description of the patient's 
eruption would be helpful in arriving at the correct 
diagnosis.  The final diagnosis was subacute spongiotic and 
focal vacuolar interface dermatitis with erythrocyte 
extravasation.  See Brooke Army Medical Center Department of 
Pathology and Area Laboratory Services record.  

The Board notes that review of the medical evidence of record 
does not reveal that T-cell receptor gene rearrangement 
studies were obtained, as reported in the Brooke Army Medical 
Center Department of Pathology and Area Laboratory Services 
record.  There is also no record of an addendum report from 
the Brooke Army Medical Center Department of Pathology and 
Area Laboratory Services.  

The Veteran underwent a VA compensation and pension (C&P) 
skin disease examination in September 2002, at which time her 
claims folder was reviewed.  She reported that her medical 
problems dated back to 1995, when she developed a large skin 
eruption over the lateral aspect of the left leg, which was 
persistent over time.  The Veteran reported that she was 
subsequently seen in a dermatology clinic at the Air Force 
facility in Langley, Virginia, and a biopsy was taken.  The 
examiner noted that the biopsy showed lymphocytic 
infiltration and other abnormalities of unclear cause and 
that the specimen was referred to the AFIP.  The report from 
the AFIP said atypical lymphoid infiltration was present 
consistent with mycosis fungiodes.  The Veteran reported that 
she returned to Langley and received treatment with oral and 
topical medications, the nature of which was not entirely 
clear.  She also reported that at one point, she was 
instructed to register with the Tumor Board.  Subsequently, 
the problem spontaneously subsided, although the Veteran 
reported recurrences since 1995 on two or three occasions, 
the last in the year 2000, which lasted several months.  
Since that time, the skin on the leg had been relatively 
clear but the Veteran had been instructed that she should 
have periodic medical follow-up for this condition on a long-
term basis.  She denied taking any medication for the problem 
at the time of the examination and denied undergoing 
chemotherapy or radiation therapy.  

Following physical examination, the examiner's impression was 
recurrent skin eruption, left lower extremity, biopsy 
suggestive of mycosis fungiodes.  The examiner noted that 
copies of reports from the Veteran's Air Force records and 
AFIP were included for further evaluation.  The examiner 
further noted that the Veteran had been instructed and 
planned to have repeat dermatologic evaluation and, when 
necessary, repeat biopsies may be considered to aid in 
confirming the diagnosis.  

The Veteran underwent a VA C&P lymphatic disorders 
examination in September 2003, at which time it was reported 
that the claims folder was reviewed in detail.  She reported 
developing a rash in service, which was diffusely across her 
body and her arms, chest, abdomen and legs.  Most of the rash 
resolved, but the Veteran reported persistent recurring rash 
across the lateral aspects of both lower legs, which became 
quite thickened and necessitated a biopsy while in service.  
In the year 2000, she had a biopsy which was indeterminate.  
She was sent to Langley Air Force Base and the biopsy was 
felt to be consistent with, but not diagnostic of, mycosis 
fungiodes.  The Veteran was given some medications and the 
rash went away.  She indicated that she did not have a 
problem with the rash at the time of the examination and 
reported that she had not had a rash on her legs for about 
one year.  The Veteran had no particular complaints with 
regard to this region but was very concerned about whether or 
not she had cancer, though she had never been diagnosed with 
mycosis fungiodes per say.  The examiner also noted that the 
Veteran had not been treated for mycosis fungiodes per say.  
The examiner reported that the Veteran did not currently have 
any rash or skin lesion.  

Following physical examination, the assessment was service 
related intermittent dermatitis, unclear etiology; and 
mycosis fungiodes not found.  In regards to the question 
posed to the VA examiner as to whether the Veteran had 
mycosis fungiodes at that time, the examiner replied in the 
negative.  The examiner reported that mycosis fungiodes had 
not been diagnosed and the Veteran did not have any current 
symptoms or rash consistent with such diagnosis, and such 
diagnosis could not be tendered at that time.  

The Veteran underwent another VA C&P skin diseases 
examination in September 2009.  Much of the history is the 
same as that related by the Veteran during the September 2002 
and September 2003 examinations.  In pertinent part, however, 
at the time of the September 2009 VA examination, the Veteran 
reported seeing an oncologist in 1996 and being tired of 
seeing doctors about this problem.  She reported that she 
still had the issue and reported a rash across the left lower 
leg, which seemed to come and go but was never completely 
gone.  The Veteran indicated that it itched all the time and 
gave her some mild discomfort.  She also reported that she 
would occasionally get a rash on her right shin of a similar 
nature and across the left lower abdomen, which comes and 
goes.  It was noted that she did not have the rash on her 
right leg or left abdomen at the time of the examination, but 
the rash persisted on her left anterior shin.  

Following physical examination, the examiner reported 
reviewing the Veteran's claims folder.  A diagnosis of 
mycosis fungiodes in March 2003 was reported, however the 
actual files were noted to be somewhat less diagnostic.  The 
examiner also reported on several other records relating to 
the Veteran's skin, most of which were hard to read or 
illegible and, if legible, did not mention mycosis fungiodes.  
The examiner also reported the July 2000 biopsy report from 
Brooke Army Medical Center Department of Pathology Area 
Laboratory Service and report of previous biopsy in 1995.  
The examiner noted that further testing was conducted after 
the 2000 biopsy, which was nondiagnostic but suggestive of 
mycosis fungiodes.  

The assessment made by the VA examiner was left shin 
dermatitis, unknown etiology.  The examiner noted that the 
Veteran developed a left mid-shin lesion in 1989, which was 
an undiagnosed dermatitis despite several biopsies.  The 
examiner also noted that mycosis fungiodes could not be ruled 
out as the cause of her left mid-shin lesion.  In regards to 
the question posed to the examiner regarding whether or not 
the Veteran has mycosis fungiodes, the examiner could not 
answer the question without speculating.  The examiner 
reported that the Veteran did not want any more biopsies.  
The examiner also noted that the etiology of the lesion was 
not known with any degree of certainty and that mycosis 
fungiodes could not be ruled out as a cause for this 
dermatitis.  Other findings made were related to the assessed 
dermatitis.  

At this juncture, the Board again notes that service 
connection for dermatitis of the left mid-shin was 
established in a December 2009 rating decision.  The medical 
evidence of record, however, does not support the claim for 
service connection for mycosis fungiodes.  

The Board is aware of the Veteran's belief that she has 
mycosis fungiodes.  As a lay person, however, she is not 
competent to establish a medical diagnosis merely by her own 
assertions because such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (2009) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Moreover, while the Board acknowledges that medical records 
and biopsy reports dated during the Veteran's periods of 
active duty reveal that mycosis fungiodes was not ruled out 
as a possible diagnosis, it was never confirmed.  In this 
regard, the November 1995 punch biopsy report of the 
Veteran's left shin included diagnoses of chronic 
inflammation and rule out (r/o) atypical lymphocytic 
infiltration.  See surgical pathology report.  And while the 
December 1995 AFIP diagnosis was atypical lymphoid infiltrate 
consistent with mycosis fungiodes, the AFIP also noted that 
while noted changes were consistent with mycosis fungiodes, 
clinical correlation and follow-up were advised.  See record 
from department of dermatopathology.  The AFIP again included 
a differential diagnosis of mycosis fungiodes in February 
2000, but specifically noted that close clinical follow-up 
with additional periodic biopsies might help further define 
this process, while noting that it only had the single biopsy 
from 1995 to evaluate.  The AFIP also urged additional 
biopsies if they had not already been obtained.  See id.  

It appears that a subsequent biopsy was obtained five months 
after the AFIP's addendum report.  The July 2000 punch biopsy 
of the skin on the Veteran's left leg resulted in a final 
diagnosis of subacute spongiotic and focal vacuolar interface 
dermatitis with erythrocyte extravasation.  See Brooke Army 
Medical Center Department of Pathology and Area Laboratory 
Services record.  The Board acknowledges that the biopsy 
report indicated that findings were most in keeping with a 
chronic pigmented purpuric dermatitis while also 
acknowledging that subtle examples of mycosis fungiodes had 
been reported, which histologically mimic pigmented purpuric 
eruptions.  As noted above, there is no evidence that the T-
cell receptor gene rearrangement studies that the report 
indicated would be obtained were actually conducted as none 
are of record; there is also no record of an addendum report.  

The Board acknowledges that the September 2002 VA examiner's 
impression was recurrent skin eruption, left lower extremity, 
biopsy suggestive of mycosis fungiodes.  It also acknowledges 
that service treatment records dated March 2003 and August 
2004 include an assessment of mycosis fungiodes.  See 
chronological records of medical care.  Lastly, the Board 
acknowledges that the September 2009 VA examiner reported 
that mycosis fungiodes could not be ruled out as the cause of 
the Veteran's left mid-shin lesion/dermatitis while 
specifically noting that he could not answer whether or not 
the Veteran has mycosis fungiodes without speculating.  

In addition to the foregoing, in February 2000, the AFIP 
continued to include a differential diagnosis of mycosis 
fungiodes while specifically noting negative molecular 
studies and specifically noting that additional biopsies 
would be helpful in further defining the process, since it 
only had the 1995 biopsy on which to rely.  The most recent 
biopsy report of record is the one dated July 2000, which was 
conducted five months after the AFIP's addendum report and 
which contained a final diagnosis was subacute spongiotic and 
focal vacuolar interface dermatitis with erythrocyte 
extravasation.  No subsequent biopsy reports were conducted 
and the September 2009 examiner reported that the Veteran did 
not want any more biopsies.  

In light of the fact that the most recent biopsy report 
contains a diagnosis of subacute spongiotic and focal 
vacuolar interface dermatitis with erythrocyte extravasation 
without mention of mycosis fungiodes, and in light of the 
fact that the Veteran has opted against having any more 
biopsies, the Board finds that service connection for mycosis 
fungiodes is not warranted.  The application of 38 C.F.R. 
§ 3.303 has an explicit condition that the Veteran must have 
a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires 
evidence of a relationship between a current disability and 
events in service or an injury or disease incurred therein).  
The September 2009 VA examiner specifically reported that the 
medical records in the Veteran's claims folder did contain 
several diagnoses of mycosis fungiodes, but the actual 
records, to include those associated with testing after the 
2000 biopsy, were less diagnostic.  The term diagnostic is 
defined as pertaining to or subserving diagnosis; distinctive 
of or serving as a criterion of a disease, as signs and 
symptoms.  See Dorland's Illustrated Medical Dictionary 458 
(28th ed. 1994).  Using this definition as a guide, the Board 
interprets the September 2009 VA examiner's statement to mean 
that the medical evidence in this case, while suggestive of 
mycosis fungiodes due to signs and symptoms, did not diagnose 
the disease.  This determination is supported by the opinion 
provided by the September 2003 VA examiner, who clearly 
reported that mycosis fungiodes had not been diagnosed and 
that such diagnosis could not be made at that time.  

In the absence of a definitive diagnosis of mycosis 
fungiodes, and taking into consideration that the most recent 
biopsy diagnosed the Veteran with subacute spongiotic and 
focal vacuolar interface dermatitis with erythrocyte 
extravasation, service connection for mycosis fungiodes is 
not warranted and the claim must be denied.  

At this juncture, the Board acknowledges the medical 
information on mycosis fungiodes submitted by the Veteran in 
support of her claim.  With respect to these excerpts, the 
articles are general in nature and nonspecific to his case.  
Further, to the extent that the Veteran is attempting to 
extrapolate from these articles that she has mycosis 
fungiodes, such extrapolation would constitute nothing more 
that an unsubstantiated medical opinion by a lay person 
rather than a conclusion based on the medical evidence of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board does point out that the article from 
www.skinsite.com notes that it is very difficult to determine 
if someone has mycosis fungiodes and that, usually, several 
biopsies are required over a number of years before the 
diagnosis can be made.  This information is in direct support 
of the February 2000 addendum opinion provided by the AFIP 
that additional biopsies would be helpful in further defining 
the process since it only had the 1995 biopsy on which to 
rely; it also supports the September 2009 VA examiner's 
opinion that the medical evidence was not diagnostic of 
mycosis fungiodes.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b);38 C.F.R. § 3.102.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a 
service-connection claim, including:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

Prior to the issuance of the December 2003 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the evidence needed to substantiate a claim for service 
connection and of her and VA's respective duties in obtaining 
evidence.  See August 2002 and September 2003 letters.  The 
Veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess/Hartman.  See November 
2006 letter.  Accordingly, the duty to notify has been 
fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been met 
as the Veteran service treatment records have been obtained 
and she was afforded several appropriate VA examinations in 
connection with her claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the Veteran.


ORDER

Service connection for mycosis fungiodes is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


